Exhibit 10.59

Summary of Compensation for Executive Officers

Following is a description of the compensation arrangements for each of PC
Connection, Inc.’s (the “Company’s”) executive officers. The Company’s executive
officers as of February 28, 2012 consisted of: (i) Timothy McGrath, President
and Chief Executive Officer; (ii) Patricia Gallup, Executive Chairman and Chief
Administrative Officer; (iii) Jack Ferguson, Executive Vice President,
Treasurer, and Chief Financial Officer; and (iv) John Polizzi, Senior Vice
President and Chief Information Officer.

The Compensation Committee annually reviews and approves the compensation of the
Chief Executive Officer. It also reviews and approves the compensation of the
Company’s other executive officers, based on recommendations from the Chief
Executive Officer. In determining executive compensation, the Compensation
Committee considers a number of different factors, including the mix of salary,
bonus, and incentive compensation levels. In addition, a subcommittee of the
Compensation Committee is responsible for the determination and approval of
corporate goals and targets under the Company’s Executive Bonus Plan as well as
administration of the Company’s cash and equity incentive plans. The
Compensation Committee seeks to achieve three broad goals in connection with the
Company’s compensation philosophy and decisions regarding compensation. First,
the Company is committed to providing executive compensation designed to
attract, retain, and motivate executives who contribute to the long-term success
of the Company and are capable of leading the Company in achieving its business
objectives in the competitive and rapidly changing industry in which the Company
operates. Second, the Company wants to reward executives for the achievement of
company-wide business objectives of the Company. By tying compensation in part
to achievement, the Company believes that a performance-oriented environment is
created for the Company’s executives. Finally, compensation is intended to
provide executives with an equity interest in the Company so as to link a
meaningful portion of the compensation of the Company’s executives with the
performance of the Company’s Common Stock.

Compensation for the Company’s executives generally consists of three elements:

 

  •  

salary—levels are generally set by reviewing compensation for competitive
positions in the market and considering the executive’s level of responsibility,
qualifications, and experience, as well as the Company’s financial performance
and the individual’s performance;

 

  •  

bonus—bonuses are paid out under the Company’s Executive Bonus Plan and are
based on the achievement of company-wide net income and expense leverage goals.
Cash bonuses are set as a percentage of the executive officer’s base salary; and

 

  •  

equity awards—equity awards provide long-term incentives to promote and identify
long-term interests between the Company’s employees and its stockholders and to
assist in the retention of executives.



--------------------------------------------------------------------------------

The following table lists the 2011 annual salaries and bonuses of the Company’s
executive officers.

 

     Salary      Bonus (1)  

Timothy McGrath (2)

President and Chief Executive Officer

   $ 626,923       $ 698,892   

Patricia Gallup (3)

Executive Chairman and Chief Administrative Officer

     582,692         636,354   

Jack Ferguson

Executive Vice President, Treasurer, and Chief Financial Officer

     356,154         423,256   

John Polizzi (4)

Senior Vice President and Chief Information Officer

     309,615         180,050   

 

  (1) The Compensation Subcommittee approved such bonuses under the Company’s
Executive Bonus Plan pursuant to achievement of company-wide net income and
expense leverage goals.

 

  (2) Mr. McGrath was promoted to Chief Executive Officer on August 8, 2011, and
in connection with his promotion, his salary increased from $550,000 to
$750,000. The salary presented above includes the pro-rated increase awarded
with his promotion.

 

  (3) Ms. Gallup resigned her position as Chief Executive Officer and was
appointed to Chief Administrative Officer on August 8, 2011, and in connection
with her resignation, her salary decreased from $750,000 to $315,000. The salary
presented above includes the pro-rated decrease connected with her resignation.
In addition, Ms. Gallup receives compensation for her service as Executive
Chairman of our Board of Directors.

The Company granted equity awards in 2011 to the Company’s executive officers,
as shown below:

 

     # of RSU
Shares      Per Share Fair
Market Value  

Timothy McGrath (1)

President and Chief Executive Officer

     100,000       $ 5.21   

 

  (1) Mr. McGrath received 100,000 restricted stock units in connection with his
promotion to Chief Executive Officer on August 8, 2011. The restricted stock
units vest ratably over four years beginning August 8, 2014, and contain
post-vesting selling restrictions, that limit his selling to 10% of the awarded
shares per year, with such selling restriction lapsing at age 65.

 